In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered September 28, 2005, which, upon a jury verdict on the issue of liability in favor of the defendant Town of Hempstead and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The court’s charge as a whole conveyed the applicable legal principles (see Manna v Don Diego, 261 AD2d 590, 591 [1999]; Williams v City of New York, 214 NY 259, 264 [1915]; Gonzalez v City of New York, 148 AD2d 668, 670 [1989]). Mastro, J.E, Rivera, Dillon and Garni, JJ., concur.